12-13689-smb           Doc 840          Filed 09/03/19 Entered 09/03/19 14:53:18      Main Document
                                                      Pg 1 of 2


 TARTER KRINSKY & DROGIN LLP
 Counsel to the Chapter 7 Trustee
 1350 Broadway, 1 1th Floor
 New York, New York 10018
 Tel (212)216-8000
 Fax (212) 216-8001
 Alex Spizz, Esq.
 Arthur Goldstein, Esq.
 Jill Makower, Esq.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                            •X
 In re:
                                                                    Chapter 7
 AMPAL-AMERICAN ISRAEL CORPORATION,
                                                                    Case No. 12-13689 (SMB)
                                          Debtor.
                                                            X


                                    TRUSTEE'S EIGHTH STATUS REPORT


          This status report is being filed with the Court to advise the Court, creditors, equity holders


 and other interested parties of Ampal-American Israel Corporation ("Ampal") of a significant event

 which has recently occurred in this Chapter 7 Bankruptcy Case.


           1.        Pursuant to an Order of the Bankruptcy Court filed on November 16, 2018 [ECF

 Doc. No. 822], the Bankruptcy Court approved a Stock Purchase Agreement dated September 26,

 2018 (the "SPA") by and between Merhav-Ampal Group Ltd., an indirect subsidiary of Ampal as

 seller ("Seller"), and EMED Pipeline B.V. as purchaser ("Purchaser").


           2.        In accordance with § 1 1.1.2 of the SPA, the SPA may be terminated by either the

 Purchaser or the Seller if the closing has not occurred by June 30, 2019 for any reason.


           3.        The Purchaser has successfully completed the technical due diligence testing of the

 EMG pipeline and the related facilities and has determined that the EMG pipeline's condition is fit

 for the transport of natural gas and projected capacity in accordance with the SPA. The Purchaser,

 however, has advised the Seller that the ability to actually flow gas through the pipeline at Sheikh




 { CJ ient/008427/BANK9 12/01 900687.DOCX; 1 }
12-13689-smb           Doc 840         Filed 09/03/19 Entered 09/03/19 14:53:18           Main Document
                                                     Pg 2 of 2

 Zuweid, in Egypt, has been delayed due to factors not within the control of either the Purchaser or


 the Seller. The Purchaser, as a result, requested that the Seller not exercise its right of termination


 prior to 1 1 :59 p.m. on August 3 1 , 201 9.


          4.        On June 30, 2019 the Seller and Purchaser entered into a letter agreement


 ("Agreement") whereby the Seller has agreed not to exercise its right of termination and the


 Purchaser has agreed to pay Ampal the non-refundable amount of $526,506.00 no later than five (5)


 business days following June 30, 2019.


          5.        The Agreement further provides that in the event the closing does not take place


 until after July 31, 2019, Purchaser shall pay to Ampal an additional amount of $526,506.00 which

 shall be added to the consideration payable at the closing pursuant to the terms of the SPA.

          6.        The Purchaser has now requested a further extension of the closing date until

 September 30, 2019 and has agreed to pay Ampal an additional non-refundable amount of

 $526,506.00 for the extension no later than five (5) business days following August 3 1, 2019.


          7.        The Purchaser has also agreed not to exercise its rights of termination prior to 1 1 :59

 p.m. on September 30, 2019.



 Dated: New York, New York
          September 3, 2019
                                                           y
                                                By:    "
                                                 / Alex Spizz, Esq.
                                                      Chapter 7 Trustee of
                                                      Ampal-American Israel Corporation




 {Client/008427/BANK9 1 2/01900687. DOCX; I }                  2
